Title: To George Washington from Elias Dayton, 14 July 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Dobb’s ferry July 14th 1781
                  
                  Enclosed is a return of the men now at this place.  I have reason to expect that their number will soon be encreased, as four hundred & fifty men are directed by a law of the state to be immediately enlisted, and, as an encouragement for this purpose, each recruit is to receive a bounty of Thirty two silver dollars.
                  When we marched from Morris, public waggons were not to be had we were of course under the necessity of impressing them from the inhabitants, which upon my arrival at this place were discharged.  I should wish to know, when we cross the river whether I must impress two or three waggons, (the number wanted) at this place or expect them on the East side.  I have the honor to be your Excellencys most Hbl. servant
                  
                     Elias Dayton
                     
                  
               